PD-0437-15                                                      PD-0437-15
                                                                       COURT OF CRIMINAL APPEALS
                                                                                       AUSTIN, TEXAS
                                                                     Transmitted 4/16/2015 12:06:27 PM
                                                                       Accepted 4/21/2015 11:04:57 AM
                                                                                        ABEL ACOSTA
                           CAUSE NO. 14-14-00598-CR                                             CLERK

MARIO R. AVILA,                           §         IN THE COURT OF APPEALS
    Appellant                             §
VS.                                       §         IN HOUSTON, TEXAS
                                          §
THE STATE OF TEXAS,                       §         14th JUDICIAL DISTRICT
     Appellee

             MOTION FOR EXTENSION OF TIME TO FILE
        APPELLANT'S PETITION FOR DISCRETIONARY REVIEW

TO THE HONORABLE JUDGES OF SAID COURT:

       COMES NOW, MARIO R. AVILA, Appellant, and files this Motion for

Extension of Time to File Appellant's Petition For Discretionary Review, pursuant to

Rules 10.5(b) and 68.2(c), Texas Rules of Appellate Procedure. In support of this

Motion, Appellant would show the following:

                                          I.

       The First Court of Appeals issued its Published Opinion in this case on March

17, 2015. No motion for rehearing was filed. Appellant’s Petition for Discretionary

Review is due to be filed by April 16, 2015.   This is Appellant’s first request for an

extension of time. Appellant requests an extension of forty-five (45) days to file the

petition.




                                  April 21, 2015
                                        II.

      In the past thirty (30) days, counsel was engaged in the following matters,

which preclude completion of Appellant’s Petition for Discretionary Review:

      1.    On March 16-20, 2015, counsel for Appellant was out of town on a

family vacation.

      2.    On March 23, 2015, counsel for Appellant appeared for a re-

arraignment in the case styled United States of America vs. Darquesha Perry;

Criminal Number 4:14-cr-00097, pending in the United States District Court,

Southern District of Texas, Houston Division.

      3.      On March 24, 2015, counsel for Appellant appeared for arraignment

in the case styled State of Texas v. Ashley Heinen; Cause No. 1427784 pending in

the 338th District Court of Harris County, Texas and a disposition setting in the

case styled State of Texas vs. Ruben Carrera; Cause No. 1448426 pending in the

178th District Court of Harris County, Texas.

      4.    On March 27, 2015, Counsel for Appellant appeared for a disposition

setting in the case styled State of Texas v. Derenda Obrien, Cause No. 1383848,

pending in the 338th District Court of Harris County, Texas.
      5.    On March 30, 2015, counsel for Appellant appeared for a consultation

setting in the case styled State of Texas v. Canonero Brown; Cause No. 1459987,

pending in the 185th District Court of Harris County, Texas.

      6.    On April 1, 2015, counsel for Appellant appeared for arraignment in

the case styled State of Texas v. Alexis King Brown; Cause No. 1441380, pending

in the 232nd District Court of Harris County, Texas.

      7.    On April 3, 2015, counsel for Appellant’s office was closed for the

Easter holiday.

      8.    On April 6, 2015, counsel for Appellant appeared for a jury-trial

setting in the case styled State of Texas v. Lesley Hooper; Cause No. 13-cr-2732,

pending in the 212th District Court of Galveston County, Texas. This case was

reset until May 6, 2015.

      9.    On April 8, 2015, counsel for Appellant appeared for arraignment in

the case styled State of Texas v. Jason Waldvogel; Cause No. 1446910, pending in

the 178th District Court of Harris County, Texas.

      10.   On April 10, 2015, counsel for Appellant appeared for a meeting in

the case styled United States of America vs. Darquesha Perry; Criminal Number

4:14-cr-00097, pending in the United States District Court, Southern District of

Texas, Houston Division.
      11.    On April 14, 2015, counsel for Appellant appeared for a status

conference in the case styled United States of America vs. Carlos Montemayor;

Criminal Number 4:14-cr-00603, pending in the United States District Court,

Southern District of Texas, Houston Division.

      12.    On April 15, 2015, counsel for Appellant appeared for a writ hearing

in the case styled State of Texas vs. Elio Luna, Cause No. 1445675, pending in the

178th District Court of Harris County, Texas.

      13.    On April 16, 2015, counsel for Appellant is scheduled to appear for

sentencing in the case styled United States of America vs. Mashood Balogun;

Criminal Number 4:13-cr-00740, pending in the United States District Court,

Southern District of Texas, Houston Division.

      14.    On April 17, 2015, counsel for Appellant is scheduled to speak at a

seminar in Waco, Texas.

                                        IV.

      This request is not made for the purpose of delay, but rather this request is

made to allow counsel adequate time to prepare Appellant’s Petition for

Discretionary Review.     Appellant moves this Court for an order granting an

extension of forty-five(45) days, or until June 1, 2015, for Appellant to submit the

Petition for Discretionary Review in this case.
      WHEREFORE, PREMISES CONSIDERED, Appellant moves this Court

for an order granting an extension of forty-five (45) days, for Appellant to submit

the Petition for Discretionary Review in this case.

                                              Respectfully submitted,


                                              /s/ Nicole DeBorde
                                              NICOLE DEBORDE
                                              BIRES SCHAFFER & DEBORDE
                                              Federal ID No. 16839
                                              TBA No. 00787344
                                              712 Main Street, Suite 2400
                                              Houston, Texas 77002
                                              Telephone: (713) 228-8500
                                              Facsimile: (713) 228-0034
                                              Email: Nicole@BSDLawFirm.com

                                             COUNSEL FOR APPELLANT,
                                             MARIO R. AVILA
                          CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the above and foregoing Motion

for Extension of Time to File Appellant's Petition For Discretionary Review was

served via e-mail delivery through eFile.TXCourts.gov to Alan Curry, Assistant

District Attorney, Harris County District Attorney’s Office, 1201 Franklin, Appellate

Division, on this the 16th day of April 2015.

                                                /s/ Nicole DeBorde
                                                NICOLE DEBORDE




                       CERTIFICATE OF COMPLIANCE

      Pursuant to Rule 9 of the Texas Rules Appellate Procedure, the undersigned

counsel of record certifies that the Motion for Extension of Time contains 964 words.



                                                /s/ Nicole DeBorde
                                                NICOLE DEBORDE
                          CAUSE NO. 14-14-00598-CR

MARIO R. AVILA,                           §         IN THE COURT OF APPEALS
    Appellant                             §
VS.                                       §         IN HOUSTON, TEXAS
                                          §
THE STATE OF TEXAS,                       §         14th JUDICIAL DISTRICT
     Appellee

                                      ORDER

      It is the order of this Court that the foregoing Motion for Extension of Time to

File Appellant’s Petition for Discretionary Review is GRANTED, and the deadline

for filing Appellant’s Petition for Discretionary Review is extended to

______________, 2015.

      SIGNED this the _____ day of _______________, 2015.



                                       ____________________________________
                                       JUDGE PRESIDING